        Case 3:20-cv-01816-IM     Document 59     Filed 09/01/21   Page 1 of 2



Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@markowitzherbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION
NORTHWEST CENTER FOR                                        No. 3:20-cv-01816-IM
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                         PLAINTIFFS’
CASCADIA WILDLANDS, NEIGHBORS                   NOTICE OF APPEAL
FOR CLEAN AIR, AND 350PDX,
                                  Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND




Page 1 - PLAINTIFFS’ NOTICE OF APPEAL
         Case 3:20-cv-01816-IM        Document 59       Filed 09/01/21     Page 2 of 2



 SECURITY; CHAD WOLF, in his capacity
 as Acting Secretary, U.S. Department of
 Homeland Security,
                                   Defendants.

       Pursuant to Fed. R. App. Proc. 3 and 4, Plaintiffs Northwest Center for Alternatives to
Pesticides, Willamette Riverkeeper, Cascadia Wildlands, Neighbors for Clean Air, and 350PDX
hereby respectfully appeal to the United States Court of Appeals for the Ninth Circuit from the
Court’s August 3, 2021 Opinion and Order Granting Defendants’ Motion to Dismiss (Dkt. 56)
attached as Exhibit A and Judgment (Dkt. 57) attached as Exhibit B.
       DATED this 1st day of September, 2021.
                                     MARKOWITZ HERBOLD PC

                                     By:    s/ Nathan D. Burcham
                                            Jeffrey M. Edelson, OSB # 880407
                                            JeffEdelson@MarkowitzHerbold.com
                                            Nathan D. Burcham, OSB #182509
                                            NathanBurcham@markowitzherbold.com
                                            Telephone: (503) 295-3085
                                            Kelly K. Simon, OSB # 154213
                                            ksimon@aclu-or.org
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF OREGON
                                            Telephone: (503) 227-6928
                                            Nicholas S. Cady, OSB # 113463
                                            nick@cascwild.org
                                            CASCADIA WILDLANDS
                                            Eugene, OR 97440
                                            Telephone: (541) 434-1463
                                            Elisabeth Holmes, OSB # 120254
                                            eli@willametteriverkeeper.org
                                            WILLAMETTE RIVERKEEPER
                                            Telephone: (541) 870-7722
                                            Of Attorneys for Plaintiffs




Page 2 - PLAINTIFFS’ NOTICE OF APPEAL
